Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/4/2022 has been entered. Amended Claim 1 has been noted. Claims 1 and 3-9 are currently pending. 

Claim Rejections - 35 USC § 103
                The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 1,641,138) in view of Lanzoni (US 3,469,374) and Jacobus (US 1,441,507). 
Regarding Claim 1, Gibson teaches of a method for recovering waste heat in a boiler system (Fig. 1) comprising:
	heating a liquid (“water”) under pressure in a closed vessel (“boiler”) to create a first steam (steam that is fed to turbines (such as turbine stage G) and auxiliary equipment) (see at least Cols. 1-2 and Fig. 1); 
	delivering said first steam to a steam utilizing device (“plant auxiliaries” that exhaust steam to pipe B) (see pg. 2 lines 59-62 and Fig. 1);
	wherein said steam utilizing device produces a second steam (steam that is exhausted to pipe B) and a condensate after said steam utilizing device utilizes said first steam (see at least pg. 2 lines 59-62 and Fig. 1);
	delivering said condensate and said second steam through a second heat exchanger (B’) to a feed water tank (A) to be collected as feed water (see at least Cols. 1-2 and Fig. 1), wherein said feed water tank includes a feed water portion (portion of tank (A) that is below float (O) as shown in Fig. 1) and a low pressure steam portion (portion of tank (A) that is above float (O) as shown in Fig. 1), and wherein said second heat exchanger includes a conduit (conduit portion of element B’) (see Fig. 1); 
		wherein said feed water is to be delivered to said closed vessel (such that recirculation can occur - see at Cols. 1-2 and Fig. 1);  
		wherein said feed water forms a feed water steam in said low pressure steam portion (steam within tank (A) above float (O)) while said feed water is stored within said feed water portion of said feed water tank (see at least Cols. 1-2 and Fig. 1); 
	wherein at least one side of said second heat exchanger (such as the lower side of the conduit portion of element B’ as shown in Fig. 1 that) is in contact with said feed water in said feed water portion (see at least Fig. 1 and Col. 2 and note that the conduit portion of element B’, including its lower side, is submerged in the feed water in the portion of the tank (A) that is below float (O) as shown in Fig. 1 (i.e. the feed water portion of the tank)); and 
	delivering a make-up water (make-up water that flows from element (D) to tank (A)) (see Col. 2 and Fig. 1) through a first heat exchanger (A2) to said feed water tank to be collected as said feed water (see at least Cols. 1-2 and Fig. 1); 
	wherein said make-up water is heated by the heat of said feed water steam as said make-up water is being delivered to said feed water tank (see at least Cols. 1-2 and Fig. 1); and, 
	wherein said feed water within said feed water tank is heated by the heat of said condensate and the heat of said second steam as said condensate and said second steam are being delivered to said feed water tank (see at least Cols. 1-2 and Fig. 1).
	Gibson fails to explicitly teach of an embodiment wherein the conduit of the second heat exchanger delivers said condensate and said second steam into said low pressure steam portion. However, such configuration is known in the art. 
	Lanzoni discloses a relatable steam condenser apparatus (Fig. 1) and of a method for using it to recover waster heat from a boiler system (“boiler”) (see at least Col. 2 lines 23-30 and Fig. 1). Lanzoni teaches of delivering condensate and a second steam through a second heat exchanger (heat exchanger comprising element (18)) to a feed water tank (10) to be collected as feed water (see at least Col. 3 lines 12-54 and Fig. 1), wherein said feed water tank includes a feed water portion (portion of tank (10) that is below float (28) as shown in Fig. 1) and a low pressure steam portion (portion of tank (10) that is above float (28) as shown in Fig. 1), and wherein said second heat exchanger includes a conduit (18) (see Fig. 1). Lanzoni also teaches that said conduit delivers said condensate and said second steam directly into said low pressure steam portion (see at least Col. 3 lines 12-54 and Fig. 1) and teaches that it is advantageous to do so because it enables steam bubbles trapped within the condensate to expand within the area above the float (i.e. the low pressure steam portion) thereby facilitating easier condensation of steam remaining within the condensate (see at least Col. 3 lines 12-54 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Gibson by configuring a portion of the existing conduit of the existing second heat exchanger taught by Gibson to extend up into the existing low pressure steam portion of the feed water tank to deliver the condensate and second steam therein as taught by Lanzoni. Doing so would have facilitated easier condensation of steam remaining within the condensate. Note that such modification would have necessarily resulted in the conduit of the second heat exchanger delivering said condensate and said second steam into said low pressure steam portion as claimed.
	Furthermore, Gibson fails to explicitly teach that the first heat exchanger comprises a conduit through which said make-up water flows upward to said feed water tank.
	Jacobus discloses a relatable power plant system and method for operating the same that comprises a first heat exchanger (first heat exchanger comprising elements (4) and (5)) (see at least pg. 1 line 101 - pg. 2 line 8, Fig. 1 and the “Enlarged Portion of Fig. 1 of Jacobus” that is provided below)  disposed within a feed water tank (1) that make-up water is delivered into (see at least pg. 1 line 101 - pg. 2 line 8, Fig. 1 and the “Enlarged Portion of Fig. 1 of Jacobus”). Jacobus teaches that the first heat exchanger comprises a conduit (4) through which said make-up water flows upward to said feed water tank (as is shown in Fig. 1) and that it is advantageous for the first heat exchanger to have such a conduit because it provides means for allowing the make-up water to capture additional heat on its way up through the tank before being expelled at the top of the tank and admitted to element (5) (see at least pg. 1 line 101 - pg. 2 line 8, Fig. 1 and the “Enlarged Portion of Fig. 1 of Jacobus”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Gibson and Lanzoni by configuring the first heat exchanger to comprise a conduit through which said make-up water can flow upward to said feed water tank based on the teachings of Jacobus. Doing so would have providing means for allowing the make-up water to capture additional heat on its way up through the tank before being expelled at the top of the tank. Note that such modification would have necessarily resulted in the invention as claimed.  


    PNG
    media_image1.png
    714
    553
    media_image1.png
    Greyscale


	Regarding Claim 3, Gibson also teaches that said closed vessel (“boiler”) is connected to said steam utilizing device (“plant auxiliaries” that exhaust steam to pipe B) (see pg. 2 lines 59-62 and Fig. 1), wherein said steam utilizing device is connected to said feed water tank (via pipe B), and said feed water tank is connected to said closed vessel (via pipe A3) (see at least Cols. 2-3 and Fig. 1).

	Regarding Claim 6, Gibson also teaches that said make-up water is delivered to said feed water tank from a make-up water source (C’) (see at least Cols.1-2 and Fig. 1).

	Regarding Claim 7, Gibson also teaches of controlling a float valve (valve C2 of float (O)) to regulate the volume of said feed water within said feed water tank, wherein said float valve is connected to said make-up water source (see at least Cols. 1-2 and Fig. 1).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, Lanzoni and Jacobus further in view of Hunt et al. (US 2,515,647) (hereinafter Hunt).
	Regarding Claim 4, Gibson, Lanzoni and Jacobus teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of pumping said feed water to said closed vessel with a water pump. However, it is well known in the art to do so.
Hunt discloses a closely relatable steam system and method for using the same (see Abstract and Fig. 2) that comprises a closed vessel (“boiler” - 23) and a feed water tank (10) that receives steam and condensate from the closed vessel (see at least pgs. 2-3 and Fig. 2). Hunt teaches of a feed water pump (67) for pumping said condensate as feed water back into said closed vessel (see Fig. 2). Hunt teaches that a pump of this type is advantageous because it can be used to continuously supply the boiler with the necessary amount of fluid (see at least Col. 6 lines 6-19 and Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Gibson, Lanzoni and Jacobus by simply incorporating a feed water pump that is configured to pump said condensate as feed water back into said closed vessel as taught by Hunt. Doing so would enable a continuous supply of feedwater to the boiler that is necessary for its operation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 5: Gibson teaches of heating feed water in said closed vessel under pressure to create said first steam (see at least Cols. 1-2, Fig. 1 and the rejection for Claim 1 above) and Hunt teaches of pumping water back to said closed vessel (see at least pgs. 2-3, Fig. 2 and the rejection for Claim 4 above). Thus, in the combined method of Gibson, Lanzoni, Jacobus and Hunt the method would necessarily comprise “heating said feed water pumped back to said closed vessel under pressure to create said first steam” as claimed. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, Lanzoni and Jacobus further in view of Meier (US 2,312,570)
	Regarding Claim 8, Gibson, Lanzoni and Jacobus teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of introducing reagents to said feed water to control a pH level of said feed water. However, it is known in the art to do so.  
	Meier discloses a closely relatable boiler system (Fig. 1) that comprises a closed vessel (“boiler” - 10) and a feed water tank (37) (see Fig. 1). Meier teaches of a chemical inlet valve (74) connected to said feed water tank that allows reagents from a tank (70) to be admitted to feed water within the feed water tank (see at least pgs. 1-3 and Fig. 1). These reagents can be used to control pH of the feed water (see at least Col. 1 lines 1-19). Meier teaches that this arrangement is advantageous because it enables automatic and accurate control over the concentration of the feed water such that boiler operations can be optimized (see at least Col. 1 lines 1-19 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Gibson, Lanzoni and Jacobus by configuring the boiler system to have a chemical inlet valve connected to the feed water tank through which reagents could be added into the feed water as taught by Meier and of using those reagents to control PH as is also taught by Meier. Doing so would have enabled automatic and accurate control over the concentration of the feed water such that boiler operations could be optimized. Note that such modification would have necessarily resulted in a method wherein reagents are introduced to the feed water to control a pH level of said feed water as claimed. 

	Regarding Claim 9: Gibson, Lanzoni, Jacobus and Meier teach the method of Claim 8 (see the rejection for Claim 8), but fail to explicitly teach of controlling said pH level of said feed water to a pH level that will prevent corrosion and scaling within said boiler system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply used the existing means for controlling pH taught by Meier to achieve a pH balance that would prevent corrosion and scaling within the boiler system would since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combined method teaches of introducing reagents into feed water to control pH of the feed water and teaches of “softening water to any predetermined degree” (see Col. 1 lines 1-19 of Meier and the rejection for Claim 8 above) - thus the general conditions of the claim are disclosed in the prior art. Moreover, the actual pH of the water caused by reagent introduction is a result effective variable that is readily changeable in the method taught by Gibson, Lanzoni, Jacobus and Meier (as is evident from at least Col. 1 lines 1-19 of Meier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply used the existing means for controlling pH taught by Meier within the combined method to achieve a pH balance that would prevent corrosion and scaling within the boiler system since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 2/4/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments.
	It is recommended that Applicant further amend the claims by incorporating (at least) the additional suggestion provided by the Examiner in Section 6 of the Final Rejection filed 6/24/2021 to endeavor to overcome the prior art of record. This suggestion included “specifying that the first heat exchanger comprises a serpentine conduit through which fluid flows” (see Section 6 of the Final Rejection filed 6/24/2021). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirata (US 2014/0150736 A1) and Moss (US 1,628,471) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/27/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762